Appellant was arrested on a proper warrant issued on a complaint against him from the Corporation Court of the City of Dallas, and was held in custody by the chief of police of the city thereunder. He sued out before one of the district judges of Dallas a writ of habeas corpus seeking his discharge from said arrest and imprisonment. The judge heard the case and all the evidence and remanded him to the custody of the officer holding him. He thereupon appealed from the judge's order to this court and at once entered into a recognizance and was discharged from actual custody by virtue thereof.
Under such circumstances it has uniformly been held by this court that it has no jurisdiction to hear and determine any such cause. The giving bond or recognizance and discharge thereunder prevents this court from acting on the appeal. Ex parte Snyder, 39 Tex.Crim. Rep.; Talbutt, id., 12; Ex parte Richie,77 Tex. Crim. 71, 177 S.W. Rep., 85; Ex parte Harvey, 177 S.W. Rep., 1174, and cases cited in these several cases.
This cause is, therefore, dismissed.
Dismissed.